UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-2183


AMADOU GBANE,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   March 17, 2011                 Decided:   April 15, 2011


Before DUNCAN, AGEE, and KEENAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Kofi Asamoah, ASAMOAH & ASSOCIATES, Gaithersburg, Maryland, for
Petitioner.   Tony West, Assistant Attorney General, David V.
Bernal, Assistant Director, Yedidya Cohen, Office of Immigration
Litigation, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Amadou Gbane, a native and citizen of the Ivory Coast,

petitions for review of an order of the Board of Immigration

Appeals    (“Board”)      dismissing         his   appeal    from    the     immigration

judge’s order denying his applications for asylum, withholding

of removal and withholding under the Convention Against Torture

(“CAT”).      We deny the petition for review.

              The Immigration and Nationality Act (INA) authorizes

the Attorney General to confer asylum on any refugee.                                8 U.S.C.

§   1158(a)     (2006).        The     INA   defines    a    refugee       as    a     person

unwilling or unable to return to her native country “because of

persecution or a well-founded fear of persecution on account of

race, religion, nationality, membership in a particular social

group, or political opinion.”                8 U.S.C. § 1101(a)(42)(A) (2006).

“Persecution         involves       the   infliction        or    threat        of     death,

torture, or injury to one’s person or freedom, on account of one

of the enumerated grounds. . . .”                  Qiao Hua Li v. Gonzales, 405
F.3d 171,     177   (4th     Cir.    2005)     (internal       quotation      marks     and

citations omitted).

              An alien “bear[s] the burden of proving eligibility

for asylum,” Naizgi v. Gonzales, 455 F.3d 484, 486 (4th Cir.

2006);    see    8    C.F.R.    §     1208.13(a)    (2010),       and   can      establish

refugee status based on past persecution in his native country

on account of a protected ground.                      8 C.F.R. § 1208.13(b)(1)

                                             2
(2010).     Without      regard    to   past     persecution,         an       alien    can

establish      a    well-founded    fear    of   persecution         on    a    protected

ground.      Ngarurih      v.   Ashcroft,      371 F.3d 182,    187      (4th    Cir.

2004).

            A trier of fact who rejects an applicant’s testimony

on credibility grounds must offer “specific, cogent reason[s]”

for doing so.         Figeroa v. INS, 886 F.2d 76, 78 (4th Cir. 1989).

“Examples of specific and cogent reasons include inconsistent

statements,        contradictory    evidence,        and    inherently         improbable

testimony . . . .”          Tewabe v. Gonzales, 446 F.3d 533, 538 (4th

Cir.   2006)       (internal    quotation      marks    and   citations         omitted).

This court accords broad, though not unlimited, deference to

credibility          findings     supported       by       substantial          evidence.

Camara v. Ashcroft, 378 F.3d 361, 367 (4th Cir. 2004).

            A      determination    regarding        eligibility      for      asylum    or

withholding of removal is affirmed if supported by substantial

evidence on the record considered as a whole.                             INS v. Elias

Zacarias, 502 U.S. 478, 481 (1992).                  Administrative findings of

fact, including findings on credibility, are conclusive unless

any reasonable adjudicator would be compelled to decide to the

contrary.          8 U.S.C. § 1252(b)(4)(B) (2006).              Legal issues are

reviewed de novo, “affording appropriate deference to the BIA’s

interpretation of the INA and any attendant regulations.”                                Li

Fang Lin v. Mukasey, 517 F.3d 685, 691-92 (4th Cir. 2008).                             This

                                           3
court    will   reverse        the     Board       only    if    “the     evidence     .    .   .

presented was so compelling that no reasonable factfinder could

fail    to   find    the       requisite       fear       of    persecution.”          Elias-

Zacarias, 502 U.S. at 483-84; see Rusu v. INS, 296 F.3d 316, 325

n.14 (4th Cir. 2002).             Furthermore, “[t]he agency decision that

an   alien   is     not    eligible       for       asylum      is     ‘conclusive     unless

manifestly contrary to the law and an abuse of discretion.’”

Marynenka v. Holder, 592 F.3d 594, 600 (4th Cir. 2010) (quoting

8 U.S.C. § 1252(b)(4)(D) (2006)).

             In this case, the immigration judge made credibility

findings     adverse      to     the    Petitioner,            which    we   conclude       were

supported by substantial evidence.                    We note that the immigration

judge was not obligated to accept Gbane’s explanations for the

numerous inconsistencies.               Dankam v. Gonzales, 495 F.3d 113, 122

(4th Cir. 2007).           Thus, the record does not compel a different

result with regard to the denial of asylum or withholding of

removal.          Because       the     adverse           credibility        finding       casts

considerable doubt of Gbane’s claim that he was a victim of past

persecution and that he was a member of an opposition political

party, the record does not compel a finding that it is more

likely   than     not     that    Gbane    will       be       the     victim   of   torture.

Accordingly, substantial evidence supports the denial of relief

under the CAT.



                                               4
           Therefore,    we   deny   the   petition   for    review.     We

dispense   with   oral   argument     because   the   facts     and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                            PETITION DENIED




                                     5